DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/17/21 has been entered.  Claims 1-9 remain pending in the application, wherein Claim 9 remain withdrawn.  Applicant’s amendments to the (Specification, Drawings, and Claims) have almost overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/17/21.
Drawings
The drawings are objected to for the following:
Based on new specification amendments submitted 9/17/21-- especially in light of the references “A” and “B” representing two different elements (sizes in [00031] and sides in [0034]), examiner recommends that Figs. 2a, 2b, 4a, 4b, and 5 use the terms “side A”, “side B” and “side A + side B” for clarification
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Specification
The disclosure is objected to because of the following informalities: 
 [0017] seems to have inadvertently deleted a spacing between “Figure 1” and “is”
Back wing starting [0011] unclear; same as “rear portion”?
[00031] has a large spacing between “and” and “hold” in the middle of the paragraph
[0036] the term “closed” is unclear as to how it should be interpreted; if it means “fastened,” it is unclear how the first bra side could be closed when the second side of the bra is not positioned before the closure of the first bra side; is it referring to [0043]?
Despite applicant’s remarks on pages 7, 8 submitted 12/17/21, [0043] is similarly objected to as in the non-final rejection of 9/17/21-- [0043] “closing her bra at the front area” is unclear; is it referring to 108/110 and then “adjusting the band tightness” is the ability to readjust 108/110?
first step by closing her bra at front area”-- as best understood, seemingly unlike [32], is the bra is closed at a front area with an otherwise undisclosed, non-illustrated fastener?
As best understood with the term “opposite arm”, if the user placed the right arm into the left side bra, wouldn’t the bra be backwards?
Also similarly objected to in the non-final rejection of 9/17/21--
[0044] “hook has been designed to be…easy to grip and thread into any slot”; it is unclear how the hook 108 threads into slot 110”; the common definition of the term “threads” is to pass a physical thread through the eye of a needle such as in sewing
Based on [0046] “wearer can clip…hook onto her bottom band”, is the term “thread” to be interpreted as “clips”?
[0045] indicates “center front defines a predetermined gap between the two breasts”.  However, based on human anatomy, there is always some gap between two breasts as they are two separate entities.  Furthermore, as best understood from Figures 9a and 9b, there is still a gap between the breasts as annotated below.  Review is requested as to whether the description of the gap (what two or more structures the gap is relative to) need review.

    PNG
    media_image1.png
    309
    328
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    230
    329
    media_image2.png
    Greyscale

[0047] “no gap exists between the two breasts which is not retained in the respective cup”; it is unclear whether this means that there is a gap between the breasts, but merely that the entirety of the gap is retained in the cups; however, as previously annotated, there is gap not retained in the cup

[0043] has a large spacing between “that” and “can” in the middle of the paragraph
[0047] has a large spacing between “be” and “uncomfortable” in the middle of the paragraph
Appropriate correction is required.
Claim Objections
Claim(s) 1, 4 is/are objected to because of the following informalities: 
Review is recommended of Claim 1 as it seems to claim that a single attachment strap with a plurality of slots can be engaged with a single hook at the end of the same strap; however, [0044] indicates that there is a hook per cup; inasmuch as two cups have been claimed, and there should be a strap per cup (see Fig. 2A, 2B), each strap having a hook and a plurality of slots, review is suggested of the claim
The term “rear portion” in Claim 4 is objected to; a “rear” portion cannot be claimed without a “front” portion
Appropriate correction is required.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
The term “including” in Claim 1 Line 1 is the transitional phrase for the preamble “A bra”
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnstone (US Publication 2012/0021669).
Regarding Claim 1, Johnstone teaches a bra (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; [0055] "front-opening brassiere or bra 1"; [0055] "bra 1 is composed of a body portion 3 comprising a single unit including a…right front panel 5…a left panel 9") including
respective first and second sides each adapted to fit respective breasts ([0055] "bra 1 is composed of a body portion 3 comprising a single unit including a…right front panel 5…a left panel 9"; Johnstone teaches a left and right side which indicates first and second sides which meets the structural limitations in the claims and performs the functions as recited such as being capable of fitting breasts, especially in light of [0055] "front panel 5 including a right cup 7 for holding the wearer's right breast…left panel 9 having a left cup 11 for holding the wearer's left breast");
wherein the first side is separable from the second side (see Figs. 1-3, wherein side 5 is separable from side 9);
each side including a cup adapted to fit a predetermined cup size (see Fig. 1; [0055] "front panel 5 including a right cup 7 for holding the wearer's right breast…left panel 9 having a left cup 11 for holding the wearer's left breast"; inasmuch as the cups form at least a portion of the sides and the sides fit breasts and the breasts have predetermined cup sizes, the cups are capable of fitting a predetermined cup size);
a shoulder strap (see Fig. 1; [0055] "right shoulder strap 31 and a left shoulder strap 33"); and
an attachment strap capable of attaching the bra to a body in use (see Figs. 1-3; [0056] "Bra 1 has an elastic base band, elastic strap or chest band 39 which extends across the bottom part of body 3"; Johnstone teaches the attachment strap which meets the structural limitations in the claims and performs the functions as recited such as being capable of  attaching the bra to the body during use especially in light of [0056] "chest or base band 39 has an outside end portion 41...long inside end portion 43"; [0056] "eyelets 45-47 on the outside…layer of band 39 on the right side of bra 1"; [0056] "hook 51…on long end portion 43 can selectively engage one of the eyelets...45-47"; [0056] "hook 51 can selectively enter any one of eyelets 45-47 to secure bra 1 to the wearer"),
wherein the attachment strap includes a plurality of slots which can be engaged by a hook located at one end of the strap to thereby regulate the size of the bra for each user (see Figs. 1-3; [0056] "chest or base band 39 has an outside end portion 41...long inside end portion 43"; [0056] "eyelets 45-47 on the outside…layer of band 39 on the right side of bra 1"; [0056] "hook 51…on long end portion 43 can selectively engage one of the eyelets...45-47"; [0056] "hook 51 can selectively enter any one of eyelets 45-47 to secure bra 1 to the wearer"; [0056] "bra 1 has its loosest fit when hook 51 enters eyelet 47 and hook 55 enters eyelet 61.  Likewise, the tightest fit occurs when hook 51 engages eyelet 45 and hook 55 engages eyelet 59").
Regarding Claim 3, Johnstone teaches all the claimed limitations as discussed above in Claim 1.
Johnstone further teaches wherein the bra sides overlap at the front thereof by different amounts depending on the separation of the breasts (see Fig. 1 for overlap; Johnstone teaches the overlap which meets the structural limitations in the claims and performs the functions as recited such as being capable of lesser or greater overlap depending on the separation of a particular user’s breasts).
Regarding Claim 5, Johnstone teaches all the claimed limitations as discussed above in Claim 1.
Johnstone further teaches a rear portion for balancing the bra side and holding the same in place ([0040] "Fig. 2 is a rear view…showing the outside of the brassiere"; [0055] "back panel 13", where the rear portion is at least a portion of back panel 13; Johnstone teaches the rear portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of balancing the bra and holding it in place, especially as it is part of a bra that holds the bra in place on the user).
Regarding Claim 6, Johnstone teaches all the claimed limitations as discussed above in Claim 5.
Johnstone further teaches wherein the shoulder strap has a fixed length (regardless of what material the shoulder strap is or whether it has adjustments, the shoulder strap has a fixed length at some point in time, and/or has a fixed maximum length).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (USPN 1966174) in view of Linder et al (US Publication 2011/0104985), herein Linder.
Regarding Claim 1, Jones teaches a bra (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1 and 4; page 1 Lines 53-54 "novel brassiere and support…made of pairs of sections 10 and 11"; page 1 Lines 3-5, 8-9 "primary object is to provide a novel brassiere and support designed to compensate for movements of the body…so that the breasts of the wearer will not be cramped nor distorted by the brassiere") including
respective first and second sides each adapted to fit respective breasts (see aforementioned where pair of 10, 11 indicate first and second sides; Johnstone teaches the first and second sides which meets the structural limitations in the claims and performs the functions as recited such as being capable of fitting respective breasts);
wherein the first side is separable from the second side (see aforementioned and Fig. 4; wherein the first pair of 10/11 is separable from the second pair of 10/11 such as at the ends of 42);
each side including a cup (10, 11) adapted to fit a predetermined cup size (see Figs. 1-4; page 1 Lines 53-57 "brassiere and support is preferably made of pairs of sections 10 and 11 which are cut on the bias from a substantially triangular piece of suitable material"; inasmuch as the cups form at least a portion of the sides and the sides fit breasts and the breasts have predetermined cup sizes, the cups are capable of fitting a predetermined cup size);
a shoulder strap (see Figs. 1 and 4; page 2 Line 33 "shoulder straps 43"); and
an attachment strap capable of attaching the bra to a body in use (see Fig. 4; page 2 Line 26 "back strap 41"; page 1 Line 108-109 "corner portion 32 of the material forming the portion 30"; Jones teaches the attachment strap which meets the structural limitations in the claims and performs the functions as recited such as being capable of attaching the bra to a body during use especially in light of at least Fig. 1).

Jones does not explicitly teach wherein the attachment strap includes a plurality of slots which can be engaged by a hook located at one end of the strap to thereby regulate the size of the bra for each user.
However, Jones does teach the attachment strap including a plurality of fasteners which can be engaged by a complementary fastener located at one end of the strap (see Fig. 4; page 2 Lines 22-24 "an attaching member, such as a button 40 the like, is secured to the face of the corner portions 32 and 32a"; page 2 Lines 30-33 "free ends of these straps 41 are provided with attaching members, such as ribbon loops 42 or the like, to be looped over the buttons 40").

Linder teaches wherein the attachment strap includes a plurality of slots which can be engaged by a hook located at one end of the strap to thereby regulate the size of the bra for each user (see Figs. 1-4; [0023] "affixed at the lower edge of each of the side members 14, 16…is a respective side adjustment system 26 including a strap 27 attached at one end to each side member 14, 16 and with a hook 28…at the free end of the strap 27.  The side adjustment system 26 further includes a plurality of loops 29 affixed at locations on the lower edge of each of the respective side member 14, 16 to which the hook 28 may attach").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones’ button/loop with Linder’s hook/slots as a simple substitution of one type of complementary fastening for another as is known in the art (see extrinsic evidence Stephens et al 10986880) for a variety of reasons, such as in order to provide a more adjustable bra with a plurality of slots providing adjustability and/or for easier one-handed fastening.
Regarding Claim 3, modified Jones teaches all the claimed limitations as discussed above in Claim 1.
Jones further teaches wherein the bra sides overlap at the front thereof by different amounts depending on the separation of the breasts (see Fig. 1; page 2 Lines 6-7 "two overlapping portions 30 and 30a"; Jones teaches the overlap which meets the structural limitations in the claims and performs the functions as recited such as being capable of greater or lesser overlap depending on the separation of a particular user’s breasts).
Regarding Claim 4, modified Jones teaches all the claimed limitations as discussed above in Claim 1.
Jones further teaches wherein the shoulder strap has a fixed length such that there is no shoulder strap adjustment (page 2 Lines 33-34 "shoulder straps 43 which may be or may not be of elastic material"; regardless of what material the shoulder strap is or whether it has adjustments, the shoulder strap has a fixed length at some point in time, and/or has a fixed maximum length; nevertheless, see also Fig. 4 wherein the straps have no shoulder strap adjustment mechanisms).
Regarding Claim 5, modified Jones teaches all the claimed limitations as discussed above in Claim 1.
Jones further teaches a rear portion for balancing the bra side and holding the same in place (see annotated Fig. 2 below; Jones teaches the rear portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of balancing the bra and holding it in place, especially as it is part of a bra that holds the bra in place on the user).

    PNG
    media_image3.png
    319
    276
    media_image3.png
    Greyscale

	Regarding Claim 6, modified Jones teaches all the claimed limitations as discussed above in Claim 5.
	Jones further teaches wherein the shoulder strap has a fixed length (page 2 Lines 33-34 "shoulder straps 43 which may be or may not be of elastic material"; regardless of what material the shoulder strap is or whether it has adjustments, the shoulder strap has a fixed length at some point in time, and/or has a fixed maximum length).
	Regarding Claim 7, modified Jones teaches all the claimed limitations as discussed above in Claim 1.
	Jones seems to at least suggest wherein the bra is wireless (inasmuch as no wires have been illustrated or disclosed).

	Nevertheless Linder further teaches wherein the bra is wireless ([0004] "sports bra is often preferred that does not have underwires").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones if necessary to be wireless as taught by Linder based on intended use, such as for sport usage which requires a lot of movement, especially as Jones is also for compensating for movements of the body (page 1 Lines 4-5).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (USPN 1966174) in view of Linder et al (US Publication 2011/0104985), herein Linder, as applied to Claim(s) 1, 3-7 above, further in view of Hanson (US Publication 2003/0166376).
Regarding Claim 2, modified Jones teaches all the claimed limitations as discussed above in Claim 1.
Jones does not explicitly teach each bra side having a different cup size.

Hanson teaches each bra side having a different cup size ([0011] "because of the separate halves, the cup size of the left side 4 can be different from the cup size of the right half 6, this accommodating a woman who has two different sized breasts"; [0012] "breasts can change in size over time…this change in breast size will occur on only one breast…user can simply buy the portion of the brassiere that needs to be changed").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones’ bra sides to be of different cup sizes as taught by Hanson in order for users to be able to save money while having proper fit ([0011], [0012]).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (USPN 1966174) in view of Linder et al (US Publication 2011/0104985), herein Linder, as applied to Claim(s) 1, 3-7 above, further in view of Laatz (USPN 9615631).
Regarding Claim 8, modified Jones teaches all the claimed limitations as discussed above in Claim 1.
Jones does not explicitly teach wherein the attachment strap includes a number of marks for indicating a location to cut the attachment strap for different bra sizes.

Laatz teaches wherein a strap includes a number of marks for indicating a location to cut the strap for different sizes (Col. 5 Lines 55-59 "belt comprises a plurality of size markings…wherein each of the plurality of size markings is configured for identifying a belt length at which a user can make a cut").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones’ attachment strap with the markings of Laatz as both are in the art of straps for garments around a torso area in order to provide user-preference sizing (Col. 5 Line 60).

Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kops (USPN 1400295) in view of Linder (US Publication 2011/0104985).
Regarding Claim 1, Kops teaches a bra (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1-3; page 1 Lines 51-53 "Figure 1…illustrating the brassiere made in accordance with this invention"; page 1 Lines 63-65 "garment is preferably made in two parts…10 and 11") including
	respective first and second sides each adapted to fit respective breasts (page 1 Lines 63-65 "garment is preferably made in two parts…10 and 11"; Kops teaches the parts which meets the structural limitations in the claims and performs the functions as recited such as being capable of fitting anatomy as recited);
wherein the first side is separable from the second side (see Fig. 3; page 1 Lines 66-71 "part 10…comprises a back member 12 and front member…composed of two parts indicated at 13 and 14"; page 1 Lines 87, 89-91 "member 11…comprises a back member 21 and a front member composed of parts 22 and 23"; page 2 Lines 42-43 "snap fastener…for attaching the back members 12 and 21"; page 2 Lines 2-4 "back member 12...provided with a strap attachment 31"; page 2 Lines 14-16 "catch 36 associated with the strap or tape 31 to be engaged by the hook 35"; page 2 Lines 5-9 "lower or waistline portion of the front member 14 is also...fitted with a strap 33...and a hook 35");
each side including a cup adapted to fit a predetermined cup size (see Fig. 3; cup being front 13 and 22);
a shoulder strap (see Fig. 3; page 1 Lines 73-78 "back member 12 is provided with an extension 15 and the front member 13 with an extension 16 and these extensions 15 and 16…may be connected along the line of stitching 17 to provide a shoulder strap"; page 1 Lines 91-99 "back member 21 has an extension 24 corresponding to the extension 15 of the back member 12 and the front member 22 has an extension 25 corresponding to the extension 16 of the front member 13. The extension 24 and 25...are connected along a line of stitching 26 to comprise a shoulder strap for the left side of the garment"); and
 an attachment strap capable of attaching the bra to a body in use (page 2 Lines 5-9 "lower or waistline portion of the front member 14…fitted with a strap 33 which includes an adjusting buckle 34 and a hook 35"),
wherein the attachment strap includes a slot which can be engaged by a hook located at one end of the strap to thereby regulate the size of the bra for each user (for slot-- page 2 Lines 1-4 "lower or waistline extremity of the back member 12...provided with a strap attachment 31"; page 2 Lines 14-16 "catch 36 associated with...tape 31 to be engaged by the hook 35"; for hook-- page 2 Lines 5-9 "lower or waistline portion of the front member 14…fitted with a strap 33 which includes an adjusting buckle 34 and a hook 35").

Kops does not explicitly teach wherein the attachment strap includes a plurality of slots which can be engaged by a hook located at one end of the strap to thereby regulate the size of the bra for each user.
However, a mere duplication of parts is seen as obvious to one of ordinary skill in the art because such duplication of a single slot into a plurality of slots would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, a mere duplication of parts of an element involves only routine skill in the art.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

Furthermore, Linder teaches wherein the attachment strap includes a plurality of slots which can be engaged by a hook located at one end of the strap to thereby regulate the size of the bra for each user (see Figs. 1-4; [0023] "affixed at the lower edge of each of the side members 14, 16…is a respective side adjustment system 26 including a strap 27 attached at one end to each side member 14, 16 and with a hook 28…at the free end of the strap 27.  The side adjustment system 26 further includes a plurality of loops 29 affixed at locations on the lower edge of each of the respective side member 14, 16 to which the hook 28 may attach"; Linder teaches the attachment strap with slots and hook which meets the structural limitations in the claims and performs the functions as recited such as being capable of regulating as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kops’ single slot with hook with Linder’s plurality of slots/hook in order to provide a more adjustable bra with a plurality of slots providing adjustability and/or for easier one-handed fastening.
Regarding Claim 3, modified Kops teaches all the claimed limitations as discussed above in Claim 1.
Kops further teaches wherein the bra sides overlap at the front thereof by different amounts depending on the separation of the breasts (see Figs. 1 and 2 for overlap; Kops teaches the overlap which meets the structural limitations in the claims and performs the functions as recited such as being capable of lesser or greater overlap depending on the separation of a particular user’s breasts).
Regarding Claim 4, modified Kops teaches all the claimed limitations as discussed above in Claim 1.
Kops further teaches wherein the bra the shoulder strap has a fixed length such that there is no shoulder strap adjustment (see Fig. 3).
Regarding Claim 5, modified Kops teaches all the claimed limitations as discussed above in Claim 1.
Kops further teaches a rear portion for balancing the bra side and holding the same in place (see Fig. 3; page 1 Line 73 “back member 12”; page 1 Line 90 “back member 21”).
	Regarding Claim 6, modified Kops teaches all the claimed limitations as discussed above in Claim 5.
	Kops further teaches wherein the shoulder strap has a fixed length (see Fig. 3).
	Regarding Claim 7, modified Kops teaches all the claimed limitations as discussed above in Claim 1.
	Kops seems to at least suggest wherein the bra is wireless (inasmuch as no wires have been illustrated or disclosed).

	Nevertheless Linder further teaches wherein the bra is wireless ([0004] "sports bra is often preferred that does not have underwires").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kops if necessary to be wireless as taught by Linder based on intended use, such as for sport usage which requires a lot of movement, especially as Jones is also for compensating for movements of the body (page 1 Lines 4-5).

	
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kops (USPN 1400295) in view of Linder (US Publication 2011/0104985), as applied to Claim(s) 1, 3-7 above, further in view of Hanson (US Publication 2003/0166376).
Regarding Claim 2, modified Kops teaches all the claimed limitations as discussed above in Claim 1.
Kops does not explicitly teach each bra side having a different cup size.

Hanson teaches each bra side having a different cup size ([0011] "because of the separate halves, the cup size of the left side 4 can be different from the cup size of the right half 6, this accommodating a woman who has two different sized breasts"; [0012] "breasts can change in size over time…this change in breast size will occur on only one breast…user can simply buy the portion of the brassiere that needs to be changed").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kops’ bra sides to be of different cup sizes as taught by Hanson in order for users to be able to save money while having proper fit ([0011], [0012]).
.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kops (USPN 1400295) in view of Linder (US Publication 2011/0104985), as applied to Claim(s) 1, 3-7 above, further in view of Laatz (USPN 9615631).
Regarding Claim 8, modified Kops teaches all the claimed limitations as discussed above in Claim 1.
Kops does not explicitly teach wherein the attachment strap includes a number of marks for indicating a location to cut the attachment strap for different bra sizes.

Laatz teaches wherein a strap includes a number of marks for indicating a location to cut the strap for different sizes (Col. 5 Lines 55-59 "belt comprises a plurality of size markings…wherein each of the plurality of size markings is configured for identifying a belt length at which a user can make a cut").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kops’ attachment strap (as also provided by Linder) with the markings of Laatz as both are in the art of straps for garments around a torso area in order to provide user-preference sizing (Col. 5 Line 60).
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
Despite applicant’s remarks on page 9 submitted 12/17/21, Claim 1 does not read “wherein the first side is completely separable from the second side,” but merely “separable.”  Nevertheless, examiner has also included the Kops rejection for applicant’s consideration, such a reference previously indicated as pertinent art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Candela, Bocquet, Bertrand (WO 2005/067743), Harada and Ota (WO 2010/103638) directed to plurality of slots;  Blitch (USPN 2753563), Berdach (USPN 2324669) directed to completely separable, overlap; Hanson (US Publication 2003/0166376), Simms et al (US Publication 2019/0313706), Chan (US Publication 2012/0135667) directed to separable, no shoulder adjustment; Newman (USPN 7118444), Courtney et al (US Publication 2002/0102913) directed to separable with underwire; Lung (USPN 7648408), Nobbs (USPN 7695343), Bodnar (USPN 8109806), Seraceno et al (USPN 8167679), Evans (USPN 4269191) directed to separable; Also: Wilkes (US Publication 2020/0337388), Chabaud (US Publication 2021/0212389) directed to separable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732